DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-05-2021 has been entered.
 
Election/Restrictions
Applicant’s election of the invention of claims 3-10 in the reply filed on 05-13-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-13-2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neogi I (US 20160029748) in view of Neogi II (US 20060182883) in view of Schneider (US 3766809) in view of Liggins (WO2013178535) in view of Linares (US 20030131787).
Neogi I teaches a method for applying diamond coatings onto decorative objects(ornaments) [0002], such as gemstones [0005].  The process comprises performing an ultrasonic vibration (sonication) pretreatment on the gemstone ornament that has been placed in a nano-diamond powder mixture [0037-0040], so it is reasonably a grinding treatment as the 
Neogi I does not teach: moissanite as a specific gem in need of treatment; pressing into fixture as means of loading, or a plasma treatment of the gem before depositing diamond.
Neogi II is by the same inventor and also teaches applying diamond abrasion resistant coatings to gemstones (abstract).  It specifically teaches using Moissanite as the specific gem that has a need to be coated with the protective layer [0035].  It also specifically teaches that for the deposition process, first seating the gemstones into recesses in a preset shape-preserving (since the gem shape is not intended to be changed by the process) sample platform in order to hold it in place during deposition [0037-0039]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform the process of Neogi I on a Moissanite gemstone because Neogi I teaches treating gemstones in need of such treatment and Neogi II specifically teaches Moissanite to be in need of such a treatment, so it would be desirable to do so, and doing so would produce no more than predictable results.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to set the moissanite gemstone into a fixture (recesses) as taught by Neogi II in order to perform the diamond deposition process because the gemstone is taught to need to be in such a fixture in order to hold it in place for the diamond deposition process.
Neogi II does not specifically teach setting the gem into the fixture using pressure.  

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to specifically press the gem into the fixture of Neogi II because it is a conventional action used to insert a gem into a prepared fixture and doing so would produce no more than predictable results.
Neogi I does not specifically a plasma step or teach making the fixture (platform) that the gems are supported by out of pure copper.  
Liggins is also directed towards depositing diamond films on substrates (abstract) and that even for depositing polycrystalline diamond, there are a variety of well known methods to do so, including using hot filament sources (like exemplified in Neogi I) or different plasma sources, such as arc jet reactors and microwave plasma reactors (page 11, bottom paragraph), and it further teaches that temperature control across the growth surface is important to ensure relatively uniform CVD diamond growth and this can be helped by making the substrate platform from a metal, and a particularly high thermal conductivity metal, such as oxygen free high conductivity copper (pure copper), is particularly good in order to ensure this temperature uniformity (bridging paragraph between pages 14 and 15).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma deposition process, such as an arc jet process to deposit the (even polycrystalline) diamond film of Neogi I, since it was a known technique to deposit such diamond films and doing so would produce no more than predictable results.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use pure copper as the material of the platform since it was a material known to be a particularly effective platform material for depositing diamond films which would improve uniformity of deposition, and doing so would produce no more than predictable results

	Linares is also directed towards depositing diamond by CVD processes (abstract) and it teaches that one (of many) known effective ways to deposit diamond layers is by a plasma deposition method such as an arc jet microwave plasma reactor (microwave plasma jet), where the substrate (in this case diamond) is, on its sample platform (holder) inserted into the diamond deposition furnace and a plasma arc is generated to perform plasma treatment during the process, this plasma treatment for several minutes (e.g. 5 minutes) to stabilize the plasma and then methane is introduced into the reactor to deposit the diamond layer [0187-0188].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma CVD diamond layer deposition with a plasma stabilization step before introducing methane and depositing the diamond film as taught by Linares as the CVD diamond source in the process of Neogi I, and thus to perform a plasma treatment to stabilize the plasma then add methane to the diamond film deposition furnace in order to deposit the diamond layer since it was a known effective method to deposit diamond layers and doing so would produce no more than predictable results.
Neogi I exemplifies 10-30 minutes for the ultrasonic grinding pretreatment, but teaches that the duration of the sonication is optimized via experimentation for various substrates in the equipment chosen which vary in their abilities to apply ultrasonic energy [0040].  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “from 2 hours to 6 hours” through process optimization for the specific equipment and process performed (for example, as is notoriously well known, weaker sonication equipment will take longer to properly sonicate the same amount of material), since it has been held that when the general conditions of a claim are disclosed in (claim 3).
Claim 4: Neogi I teaches nanodiamond powder with sizes that anticipate applicant’s claimed ranges [0037].  Neogi I does not teach what the concentration of the diamond powder is in the suspension, but it has a concentration and a practitioner is capable of finding the optimum or workable ranges for a concentration.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 7: as discussed above, Neogi II teaches the fixture that holds the gemstones has a recess that the gemstones are inserted/set into to better hold the gemstone (moissanite) [0037]. 
As discussed above, Schneider teaches pressing the gemstones into the fixture with a chosen amount of force (abstract) so as to properly affix it in the fixture (col 1, line 65 through col 2, line 10), so the amount of force used is a result effective variable to produce proper affixing of the gemstone in the fixture.  Clearly different fixtures and gems with different geometries and sizes will require their own optimized forces to produce the desired effect, which is why it is made adjustable.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “50KgF to 250KgF” as the pressure through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 7).
Claims 9-10: As discussed above, the Linares process that is being used is an arc jet microwave plasma reactor, where the substrate (in this case diamond) is, on its sample platform (claim 9) and then methane is introduced into the reactor to deposit the diamond layer, specifically at methane concentrations (1%) and pressures (100torr) that anticipate applicant’s claimed ranges to deposit diamond [0187-0188].  Linares teaches that the duration of the growth step is a result effective variable which determines the thickness of the layer, since the diamond grows at a particular rate [0188].  Neogi I exemplifies producing a thickness of less than 100nm [0117].
So it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed deposition duration of “5min to 120min” through process optimization to produce a desirable thickness of diamond film, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 10).
Response to Arguments
Applicant’s arguments with respect to Claims 3-4, 7, and 9-10  have been considered but are not convincing in view of the amended grounds of rejection necessitated by amendment.
	Regarding the argument that Neogi I is a “pure physical method” of depositing a nanocrystalline diamond coating on a substate surface instead of using a CVD process, that is not the case. As stated above, Neogi I deposits its diamond film by a CVD process [0112-0117], which is not a pure physical method.
	Regarding the argument that Linares is used to depositing single crystal diamond films on semiconductor substrates instead of depositing polycrystalline diamond films on moissanite substrates, this appears to be an argument as to the non-analogy of the Linares diamond deposition process to the claimed one.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant argues that Linares does not teach depositing diamond on applicant’s substrate (moissanite) or depositing polycrystalline films.  Linares does not need to teach those features, because other references are being used to teach those features.  Linares is being used to teach running the plasma of plasma arc jet sources for a while (plasma treatment) before introducing methane and starting diamond deposition in order to stabilize the plasma for the deposition. 
Neogi II teaches depositing diamond films on moissanite as a particular substrate of interest.
Regarding the argument that the combination of Neogi I and Linares would produce an unsatisfactory film, Liggins teaches polycrystalline diamond films can be deposited via plasma arc jet sources, so a practitioner would know how to deposit polycrystalline diamond films using plasma arc jet sources and doing so would be expected to be able to produce a satisfactory film.  Additionally, though applicant argues this invention is directed towards polycrystalline diamond films, the claims do not actually require depositing polycrystalline diamond films.
Regarding the argument that Neogi II only is directed towards coloring gemstones and not providing abrasion resistance, that is not the case.  Neogi II explicitly teaches providing abrasion resistance by depositing CVD diamond films on the gemstones (abstract).  

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712